 
 
I 
108th CONGRESS
2d Session
H. R. 4954 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Honda introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Family and Medical Leave Act of 1993 to authorize leave for the immediate family members of a member of the uniformed services who dies in the line of duty to facilitate the attendance of immediate family members at the burial ceremony of the member, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Military Families Bereavement Leave Act. 
2.FindingsCongress makes the following findings: 
(1) As the 21st century begins, the United States faces new and unprecedented challenges in defending itself, including the need to combat and prevent global terrorism.  
(2)The men and women serving as members of the Armed Forces have made and continue to make prodigious sacrifices to protect and defend the United States. 
(3)In addition to the sacrifices made by members of the Armed Forces, their loved ones must live without the aid and support of family members serving the United States overseas.  
(4)More than 830 members of the Armed Forces have lost their lives in military operations in Iraq, with over 600 of these members killed in action, and more than 100 members have lost their lives in military operations in Afghanistan, bringing extraordinary hardship to their families in the United States.  
(5)The immense grief felt by the families of these members who have made the ultimate sacrifice on behalf of the United States is compounded by the need of family members to miss work and other responsibilities in order to attend to burial duties, funeral services, and related family concerns, causing additional economic and personal hardship.  
(6) Just as those people in the United States who face the challenges of growing families or unexpected medical emergencies have benefited from the Family and Medical Leave Act of 1993, so too will military families, who continue to make brave sacrifices on behalf of the United States, gain as a result of access to the benefits of this Act.  
(7)More than 60 percent of public and private sector employees working in the United States work for covered employers and meet the eligibility criteria of the Family and Medical Leave Act of 1993. 
(8)While 140,000 members of the Armed Forces remain in Iraq, Afghanistan, and other dangerous places throughout the world, their families continue to face the possible danger of meeting their economic needs without the support of a full family and with limited assistance from outside sources.  
3.Family and medical leave in connection with death of member of the uniformed servicesSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding after paragraph (2) the following new paragraph: 
 
(3)Death of member of uniformed services in line of duty 
(A)In generalAn eligible employee shall be entitled to a total of seven days of leave because of the death of a parent, spouse, son, daughter, or person for whom the employee serves as designated representative under section 1482(c) of title 10, United States Code, if the deceased died in the line of duty as a member of the uniformed services. Such leave is intended to permit the employee to prepare for or attend the burial ceremony of the deceased member of the uniformed services and may be paid or unpaid leave. 
(B)Treatment of Federal officers and employees as eligible employeesFor purposes of this paragraph, the exclusion under section 101(2)(B)(i) of a Federal officer or employee as an eligible employee shall not apply..  
 
